Title: From Thomas Jefferson to Arthur S. Brockenbrough, 13 June 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

Th: J. to mr BrockenbroughJune 13. 25.We must now procure a bill of exchange which will nett 6000. D. in London, and it should be of the first degree of solidity. it is to be made payable to ‘His Excellency Rufus King Ambassador of the United States of America in London.’ will you be so good as to get Colo Peyton to procure such a bill and send it to you by duplicates, as I must inclose them in my letters to mr Kingfriendly salutations.P.S. charge it to Library fund as it is for Apparatus—